456 F.2d 256
UNITED STATES of America, Plaintiff-Appellee,v.David GREENE, Defendant-Appellant.
No. 71-2636.
United States Court of Appeals,Ninth Circuit.
Feb. 23, 1972.

Thomas J. Collins, Seattle, Wash., for defendant-appellant.
Susan L. Barnes, Asst. U. S. Atty., Stan Pitkin, U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before MERRILL, BROWNING and WRIGHT, Circuit Judges.
PER CURIAM:


1
Greene appeals from his conviction for failure to report for induction into the Armed Forces. 50 U.S.C. App. Sec. 462.  We affirm.


2
Appellant argues that the trial court should have given him an opportunity to submit to re-examination at the induction center based upon a possible disqualifying condition discovered after he had failed to report.  His crime, however, was complete on May 27, 1970, the day that he failed to report.  Any subsequent action or condition was irrelevant to his present conviction.  United States v. Maybury, 453 F.2d 1233 (9th Cir. 1972); United States v. Shunk, 438 F.2d 1204 (9th Cir. 1971).


3
Greene also contends that his local board erred in not considering several letters it received after his order to report for induction had been mailed.  Since this issue is raised for the first time on appeal, we need not consider it.  United States v. Currier, 453 F.2d 1242 (9th Cir. 1972).  However, we observe that the letters presented neither a prima facie case for reclassification nor circumstances beyond Greene's control.  Hence, the board was not obligated to consider them.  Ehlert v. United States, 402 U.S. 99, 91 S. Ct. 1319, 28 L. Ed. 2d 625 (1971).


4
Affirmed.